DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COOLING SYSTEM FOR ELECTRIC MOTOR BUSBAR, STATOR AND COILS .
The disclosure is objected to because of the following informalities: The channel 42 is referred to as having a half-spherical indentation or shape in paragraphs [0016] and [0052].  However, FIG. 3B shows the channel 42 to have a semi-circular shape or indentation, not half-spherical.  A half-spherical shape is half of a sphere which is not shown.
Appropriate correction is required.

Claim Objections
Claims 7 and 19 are objected to because of the following informalities:  Both claims 7 and 19 recite a half-spherical indentation while FIG. 3B shows the channel 42 to have a semi-circular shape or indentation, not half-spherical.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Glubrecht (US 2013/0140924 A1, of record).
As to claim 20, Glubrecht shows (FIG. 6) :

    PNG
    media_image1.png
    427
    876
    media_image1.png
    Greyscale

A coolant flowpath configuration for an electric motor (para[0018]), the coolant flowpath configuration comprising: 
a coolant flowpath channel 62 defined on a radially outer surface of a stator 26, wherein the coolant flowpath channel 62 includes: 
a first axial end 68A defined radially outward from a first set of coils 54A, and 
a second axial end 68B defined radially outward from a second set of coils 54B that is remote from the first set of coils 21B (para[0028]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bostwick (US 2007/0145836 A1) in view of Glubrecht (US 2013/0140924 A1, of record).
As to claim 1, Bostwick shows (FIG. 3):

    PNG
    media_image2.png
    548
    740
    media_image2.png
    Greyscale


A cooling arrangement for an electric motor 11, the arrangement comprising: 
a housing 13,25 defining an inlet 37 for coolant, the housing 13,25 partially defining a primary flowpath 39; 
a stator carrier 13S1 positioned adjacent to the housing 13,25, the stator carrier 13S1 partially defining the primary flowpath 39; 
a busbar carrier 25 positioned radially inward from the stator carrier 13S1, the busbar carrier 25 partially defining the primary flowpath 39; 
a stator 15 arranged inside of the stator carrier 13S1; and 
a plurality of coils 21 including a first set of coils 21B arranged adjacent to the busbar carrier 25 at a first axial end of the stator 15, and a second set of coils 21A arranged at a second axial end of the stator 15 that is remote from the busbar carrier 25, 
wherein the primary flowpath 39 is directed through a chamber defined by the housing 13,25, the stator carrier 25 and the busbar carrier 25 into (i) a first flowpath 39B directed to the first set of coils 21B, and (ii) a second flowpath 39C directed axially outward to the second set of coils 21A (para [0011],[0015]).
Bostwick does not show the first flowpath directed radially inward to the first set of coils.
Glubrecht shows (FIG. 6 above) the first flowpath 68B directed radially inward to the first set of coils 54B (para[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator carrier 13S1 of Bostwick to have the first flowpath 39B directed radially inward to the first set of coils 21B as taught by Glubrecht, for the advantageous benefit improved cooling of the first set of coils 21B as taught by Glubrecht (para[0035]).
As to claim 2/1, Bostwick in view of Glubrecht was discussed above with respect to claim 1 and Bostwick further shows sealant applied between components of the arrangement (RTV sealant para[0017]).
As to claim 3/2/1, Bostwick in view of Glubrecht was discussed above with respect to claim 1 and Bostwick further shows the sealant is applied to at least one of (i) a first location defined between the housing and the busbar carrier, (ii) a second location defined on a radially outward surface of the busbar carrier, or (iii) a third location defined between the busbar carrier 25 and the stator 15 (RTV sealant para[0017]).
As to claim 11/1, Bostwick in view of Glubrecht was discussed above with respect to claim 1 and Bostwick further shows a radially outer surface of the busbar carrier 25 includes protrusions 37 that extend radially outward and restrict the primary flowpath 39.
As to claim 12/1, Bostwick in view of Glubrecht was discussed above with respect to claim 1 and Bostwick further shows the first flowpath 39B and the second flowpath 39C are each dispersed circumferentially to the respective set of coils ((it is implied that the jacket 39 is dispersed circumferentially because the housing 13 is circumferential and the jacket 39 is in the motor housing 13 para[0015])..
As to claim 13/1, Bostwick in view of Glubrecht was discussed above with respect to claim 1 and Bostwick further shows the first set of coils 21B and the second set of coils 21A are each mounted in a respective bobbin 23, and each bobbin 23 is positioned directly adjacent to the stator 15 (potting material 23 para[0012]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bostwick (US 2007/0145836 A1) in view of Glubrecht (US 2013/0140924 A1, of record) and Latulipe et al. (US 2019/0312488 A1, hereinafter Latulipe).
As to claim 10/1, Bostwick in view of Glubrecht was discussed above with respect to claim 1 except for an O-ring mounted on the housing and surrounding the primary flowpath.
Latulipe shows (FIG. 2) the primary flow path being directed from the housing through an O-ring 97,99 attached to the housing (para[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator carrier 13S1 of Bostwick in view of Glubrecht to have an O-ring 97,99 mounted on the housing and surrounding the primary flowpath as taught by Latulipe, for the advantageous benefit of ensuring that cooling fluid stays in its cooling path as taught by Latulipe (para[0040]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bostwick (US 2007/0145836 A1) in view of Glubrecht (US 2013/0140924 A1, of record) and Airoldi (US 20180274522 A1).
As to claim 14/1, Bostwick in view of Glubrecht was discussed above with respect to claim 1 except for a valve in the housing that regulates a fluid flow rate into the housing.
Airoldi shows a valve in the housing that regulates a fluid flow rate into the cooling circuit (claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input 37 of Bostwick in view of Glubrecht to have a valve in the housing that regulates a fluid flow rate into the housing as taught by Airoldi, for the advantageous benefit controlling the flow of the cooling medium in the cooling circuit as taught by Airoldi (claim 11).

Claim(s) 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bostwick (US 2007/0145836 A1) in view of Latulipe et al. (US 2019/0312488 A1, hereinafter Latulipe) and Glubrecht (US 2013/0140924 A1, of record) and Kataoka et al. (US 2010/0296950, hereinafter Kataoka).
As to claim 15, Bostwick shows (FIG. 3 above) A cooling system for an electric motor 11, the cooling system comprising: 
a primary flowpath 39 originating inside of a housing 13,25 of the electric motor 11, the primary flowpath 39 being directed from the housing, the primary flowpath 39 directed into a chamber partially defined by the housing 13,25, a busbar carrier 25, and a stator carrier 13S1 (fluid connection between the channel 39A and the jacket 39 is the chamber para[0015]), 
wherein the chamber divides the primary flowpath 39 into a first flowpath 39B and a second flowpath 39C; 
the first flowpath 39B extending from the chamber and extending towards a first set of coils 21B that are adjacent to the busbar carrier 25; and 
the second flowpath 39C extending axially away from the chamber within an axially extending channel, and the second flowpath 39C is directed towards a second set of coils 21A that are remote from the first set of coils 21B.
Bostwick does not show: 
the primary flow path being directed from the housing through an O-ring attached to the housing; 
the first flowpath extending radially inward; and
the axially extending channel defined on a radially outer surface of a stator.
As to the first bullet, Latulipe shows (FIG. 2) the primary flow path being directed from the housing through an O-ring 97,99 attached to the housing (para[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator carrier 13S1 of Bostwick to have the primary flow path being directed from the housing through an O-ring 97,99 attached to the housing as taught by Latulipe, for the advantageous benefit of ensuring that cooling fluid stays in its cooling path as taught by Latulipe (para[0040]).
As to the second bullet, Glubrecht shows (FIG. 6 above) the first flowpath 68B extending radially inward (para[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator carrier 13S1 of Bostwick in view of Latulipe to have the first flowpath 39B extending radially inward as taught by Glubrecht, for the advantageous benefit improved cooling of the first set of coils 21B as taught by Glubrecht (para[0035]).
As to the third bullet, Kataoka shows (FIG. 2) the axially extending channel 45a defined on a radially outer surface of the stator 45 (para[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 15 of Bostwick in view of Latulipe and Glubrecht to have the axially extending channel 45a defined on a radially outer surface of the stator 15 as taught by Kataoka, for the advantageous benefit of reliably returning oil to an oil sump to prevent an oil shortage in the oil sump as taught by Kataoka (para[0074],[0075]).
As to claim 16/15, Bostwick in view of Latulipe, Glubrecht and Kataoka was discussed above with respect to claim 15, and Bostwick further shows the primary flowpath 39 is restricted via sealant applied to at least one of (i) a first location defined between the housing and the busbar carrier, (ii) a second location defined on a radially outer surface of the busbar carrier, or (iii) a third location defined between the busbar carrier 25 and the stator 15 (RTV sealant para[0017}.
As to claim 17/15, Bostwick in view of Latulipe, Glubrecht and Kataoka was discussed above with respect to claim 15, and Bostwick further shows (FIG. 3 above) the first set of coils 21B and the second set of coils 21A are each mounted in a respective bobbin 23, and each bobbin is positioned directly adjacent to the stator 15 (potting material 23 para[0012]).
As to claim 18/15, Bostwick in view of Latulipe, Glubrecht and Kataoka was discussed above with respect to claim 15, and Bostwick further shows (FIG. 3 above) the first flowpath 39B and the second flowpath 39C are each dispersed circumferentially to the respective set of coils 21 (it is implied that the jacket 39 is dispersed circumferentially because the housing 13 is circumferential and the jacket 39 is in the motor housing 13 para[0015]).
As to claim 19/15, Bostwick in view of Latulipe, Glubrecht and Kataoka was discussed above with respect to claim 15 and Bostwick further shows the channel 39 extends an entire axial extent of the stator 15.
Bostwick does not show the channel is formed as a half-spherical indentation on the stator.
Kataoka shows (FIG. 2) the channel 45a is formed as a semi-circular indentation on the stator 45 (para[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 15 of Bostwick in view of Latulipe, Glubrecht and Kataoka to have the channel 45a is formed as a half-spherical indentation on the stator 15 as taught by Kataoka, for the advantageous benefit of reliably returning oil to an oil sump to prevent an oil shortage in the oil sump as taught by Kataoka (para[0074],[0075]).
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bostwick (US 2007/0145836 A1) in view of Glubrecht (US 2013/0140924 A1, of record) and Oechslen et al. (US 2020/0014266, hereinafter Oechslen).
As to claim 4/1, Bostwick in view of Glubrecht was discussed above with respect to claim 1 except for the stator is formed as a lamination pack.
Oechslen shows the stator is formed as a lamination stack (para[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor 11 of Bostwick in view of Glubrecht to have the stator is formed as a lamination pack as taught by Oechslen, for the advantageous benefit of reducing eddy current losses as taught by Oechslen (para[0003]).

Claim(s) 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bostwick (US 2007/0145836 A1) in view of Glubrecht (US 2013/0140924 A1, of record) and Kataoka et al. (US 2010/0296950, hereinafter Kataoka).
As to claim 5/1, Bostwick in view of Glubrecht was discussed above with respect to claim 1 except for the second flowpath is partially defined by at least one axially extending channel formed on a radially outer surface of the stator.
Kataoka shows (FIG. 2) the flowpath is partially defined by at least one axially extending channel 45a formed on a radially outer surface of the stator 45 (para[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 15 of Bostwick in view of Glubrecht to have the second flowpath is partially defined by at least one axially extending channel 45a formed on a radially outer surface of the stator 15 as taught by Kataoka, for the advantageous benefit of reliably returning oil to an oil sump to prevent an oil shortage in the oil sump as taught by Kataoka (para[0074],[0075]).
As to claim 6/5/1, Bostwick in view of Glubrecht and Kataoka was discussed above with respect to claim 5 except for the at least one channel extends an entire axial extent of the stator.
Kataoka shows (FIG. 1, 2) the at least one channel 45a extends an entire axial extent of the stator 45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 15 of Bostwick in view of Glubrecht and Rehr to have the at least one channel 45a extends an entire axial extent of the stator 15 as taught by Kataoka, for the advantageous benefit of reliably returning oil to an oil sump to prevent an oil shortage in the oil sump as taught by Kataoka (para[0074],[0075]).
As to claim 7/5/1, Bostwick in view of Glubrecht and Kataoka was discussed above with respect to claim 5 except for the at least one channel is formed as a half-spherical indentation on the stator.
Kataoka shows (FIG. 2) the at least one channel 45a is formed as a semi-circular indentation on the stator 45 (para[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 15 of Bostwick in view of Glubrecht and Kataoka to have the at least one channel 45a is formed as a half-spherical indentation on the stator 15 as taught by Kataoka, for the advantageous benefit of reliably returning oil to an oil sump to prevent an oil shortage in the oil sump as taught by Kataoka (para[0074],[0075]).
As to claim 8/5/1, Bostwick in view of Glubrecht and Kataoka was discussed above with respect to claim 5 except for the at least one channel includes a plurality of channels that are circumferentially spaced apart from each other.
Kataoka shows (FIG. 2) the at least one channel 45a includes a plurality of channels 45a that are circumferentially spaced apart from each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 15 of Bostwick in view of Glubrecht and Kataoka to have the at least one channel 45a includes a plurality of channels 45a that are circumferentially spaced apart from each other as taught by Kataoka, for the advantageous benefit of reliably returning oil to an oil sump to prevent an oil shortage in the oil sump as taught by Kataoka (para[0074],[0075]).
As to claim 9/5/1, Bostwick in view of Glubrecht and Kataoka was discussed above with respect to claim 5 except for a radially inner surface of the stator carrier partially defines a boundary of the at least one channel.
Kataoka shows (FIG. 2) a radially inner surface of the stator carrier 1 partially defines a boundary of the at least one channel 45a.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 15 of Bostwick in view of Glubrecht and Kataoka to have a radially inner surface of the stator carrier partially defines a boundary of the at least one channel 45a as taught by Kataoka, for the advantageous benefit of reliably returning oil to an oil sump to prevent an oil shortage in the oil sump as taught by Kataoka (para[0074],[0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/               Examiner, Art Unit 2832   


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832